1

2

3

4

5

6

7                            UNITED STATES BANKRUPTCY COURT
8                            WESTERN DISTRICT OF WASHINGTON
9
     In re:                            ) Bankr. No 17-15012-TWD
10
     MARY JANELLE DITCHING.            )
                                       )
11                                     ) Adv. Proc. No. 18-01070-TWD
                      Debtor           )
12                                     )
     MARY JANELLE DITCHING,            )
13                                     )
                                       )
14                     Plaintiff,      ) STIPULATION FOR DISMISSAL
                v.                     ) WITHOUT PREJUDICE AS TO
15                                     )
                                       ) DEFENDANTS NATIONAL
16
     NATIONAL COLLEGIATE               ) COLLEGIATE STUDENT LOAN
                                       )
17   STUDENT LOAN TRUST 2005-1; A ) TRUST 2005-1, NATIONAL
     DELAWARE STATUTORTY TRUST; ) COLLEGIATE STUDENT LOAN
18
     NATIONAL COLLEGIATE               )
                                       ) TRUST 2006-1, AND NATIONAL
19   STUDENT LOAN TRUST 2006-1, A ) COLLEGIATE STUDENT LOAN
     DELAWARE STATUTORY TRUST; ) TRUST 2007-1
20                                     )
     NATIONAL COLLEGIATE               )
21
     STUDENT LOAN TRUST 2007-1, A )
22   DELAWARE STATUTORY TRUST; ))
     STUDENT LOAN SOLUTIONS, LLC; )
23
     U.S. DEPARTMENT OF                )
                                       )
24   EDUCATION; and UNIVERSITY OF )
     WASHINGTON,                       )
25                                     )
                       Defendants.     )
26
           WHEREAS, Plaintiff Mary Janelle Ditching (“Plaintiff”) and Defendants
27
     National Collegiate Student Loan Trust 2005-1, National Collegiate Student Loan
28
     Trust 2006-1, and National Collegiate Student Loan Trust 2007-1 (collectively


     STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
     Page 1 of 2

       Case 18-01070-TWD           Doc 48      Filed 12/28/18   Ent. 12/28/18 13:08:52   Pg. 1 of 2
1
     “NCSLT”) have entered a Settlement Agreement.
2
               WHEREFORE, IT IS HEREBY STIPULATED, by and between Plaintiff
3
     and NCSLT, and pursuant to FRBP 7041 and FRCP 41(a)(1)(ii), that the above-
4
     captioned adversary proceeding is dismissed against NCSLT, without prejudice,
5
     with each party bearing their own fees and costs.
6
               IT IS SO STIPULATED.
7
               Dated this 28th day of December, 2018
8
      /s/ Damian P. Richard                                     /s/ Richard J. Wotipka
9
      Damian P. Richard (SBN 47837)                             Richard J. Wotipka (SBN 12014)
10    Attorneys for NCSLT                                       Attorneys for Mary Janelle Ditching
11
      Presented jointly by:
12

13    /s/ Damian P. Richard
      Damian P. Richard (SBN 47837)
14
      SESSIONS FISHMAN NATHAN & ISRAEL LLP
15    1545 Hotel Circle South, Suite 150
16
      San Diego, CA 92108
      (619) 758-1891
17    Attorneys for NCSLT
18
      and
19

20    /s/ Richard J. Wotipka
      Richard J. Wotipka (SBN 12014)
21
      BROADWAY LAW GROUP
22    707 East Harrison
23
      Seattle, WA 98102
      (206) 623-2020
24
      rjw@bwseattlelaw.com
25    Attorneys for Mary Janelle Ditching
26
                                                     ###
27

28




     STIPULATION FOR DISMISSAL WITHOUT PREJUDICE
     Page 2 of 2

       Case 18-01070-TWD           Doc 48      Filed 12/28/18     Ent. 12/28/18 13:08:52   Pg. 2 of 2
